
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8


        CH2M HILL Companies, Ltd.
Amended and Restated Deferred Compensation Plan


ARTICLE I
INTRODUCTION


        1.1    Establishment.    CH2M HILL Companies, Ltd., a Delaware
corporation, hereby establishes the CH2M HILL Companies, Ltd. Amended and
Restated Deferred Compensation Plan effective as of January 1, 2011, for the
purpose of providing Participants with an opportunity to defer compensation that
would otherwise be currently payable to Participants. This Plan constitutes an
unsecured promise by the Company to pay benefits in the future. Participants in
the Plan shall have the status of general unsecured creditors of the Company.
Any amounts set aside to defray the liabilities assumed by the Company will
remain the general assets of the Company and will remain subject to the claims
of the Company's creditors until such amounts are distributed to the
Participants. The Plan is intended to be an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended. This Plan amends,
restates, supersedes and combines into a single document the Restated and
Amended Deferred Compensation Plan, previously amended and restated as of
January 1, 2005 and the Executive Deferred Compensation Plan, previously amended
and restated as of January 1, 2005.

        1.2    Purposes.    The purposes of the Plan are to provide Participants
with added incentives to continue in the long-term service of the Company, to
provide a financial incentive that will help the Company attract, retain and
motivate the Employees, and to recognize the valuable services performed on its
behalf by certain employees of the Company and Affiliated Companies.

        1.3    Regulatory Changes.    It is the intention of the Company to
administer this Plan as it applies to all amounts deferred after January 1, 2005
in accordance with the requirements of Section 409A; and to administer this Plan
as it applies to all amounts deferred prior to January 1, 2005 without regard to
the requirements of Section 409A, to the extent that Section 409A so permits.


ARTICLE II
DEFINITIONS


        2.1       "Account" means a recordkeeping account under the Plan for a
Participant as set forth or established in Section 4.1.

        2.2       "Affiliated Companies" means any corporation, limited
liability company, partnership or other business entity or division or
department of an entity, having employees to whom the Plan Sponsor has extended
(with the acceptance of such entity), and, if such ownership level is less than
50%, for legitimate business reasons, the benefits of this Plan, or any
successor entities of such an entity. and in which the Plan Sponsor owns
directly or indirectly at least 20% of the entity.

        2.3       "Annual Incentive Pay" means any payments or bonuses awarded
under the CH2M HILL Companies, Ltd. Annual Incentive Plan or other annual
incentive remuneration to be paid to the Participant by the Company and
Affiliated Companies which is payable in cash or Stock as approved by the
Committee.

        2.4       "Base Salary" means the annual base salary of the Employee
effective on January 1 of the Plan Year, excluding distributions from
nonqualified deferred compensation plans, bonuses, other Incentive Pay paid to
the Employee by the Company and Affiliated Companies, commissions, fringe
benefits, equity awards, relocation expenses, non-monetary awards, automobile
and other allowances and compensation paid during any period of disability as
determined under the Company's short term or long term disability plan. Base
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant's

--------------------------------------------------------------------------------



gross income pursuant to a cafeteria plan or 401(k) plan established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.

        2.5       "Beneficiary" means the person or persons or other entity or
entities that have been designated by the Participant to receive, after the
Participant's death, benefits under the Plan in accordance with the terms of the
Plan. The designation by the Participant must be on forms prescribed by the
Company and must be filed with the Company. If the Participant fails to
designate a Beneficiary, or if the designated Beneficiary fails to survive the
Participant, the benefits due hereunder shall be paid to the Participant's
estate. Beneficiary designations may be revoked or changed by filing a new
Beneficiary designation with the Company.

        2.6       "Board" means the Board of Directors of the Plan Sponsor.

        2.7       "Cause" shall mean a Participant's:

          (i)  conviction for commission of a felony or a crime involving moral
turpitude;

         (ii)  willful commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or its subsidiaries or affiliates; or

        (iii)  willful neglect or gross misconduct in the performance of the
Participant's duties hereunder (other than such failure resulting from the
Participant's incapacity due to physical or mental illness).

No act, or failure to act, on the part of the Participant shall be deemed
"willful" unless done, or omitted to be done, by the Participant without
reasonable belief that his action or omission was in the best interest of the
Company.

        2.8       "CEO" means the Chief Executive Officer of CH2M HILL
Companies, Ltd.

        2.9       "CHRO" means the Chief Human Resources Officer of CH2M HILL
Companies, Ltd.

        2.10     "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        2.11     "Committee" means a committee established under Article VIII of
the Plan.

        2.12     "Company" means the Plan Sponsor and the Affiliated Companies.

        2.13     "Compensation" means Base Salary and Incentive Pay.

        2.14     "Constructive Termination" means, without the Participant's
express written consent, the occurrence of any of the following:

        (i)    Change in Responsibilities.    (1) The assignment to the
Participant of any duties or responsibilities inconsistent in any material
adverse respect with the Participant's position(s), duties, responsibilities or
status immediately prior to such Change of Control (including any diminution of
such duties or responsibilities); or (2) a material adverse change in the
Participant's reporting responsibilities, titles or offices with the Plan
Sponsor or successor as in effect immediately prior to such Change of Control.

        (ii)    Change in Compensation.    Any material reduction by the Plan
Sponsor or successor in the Participant's total compensation package, including
any material adverse change in the annual salary, the incentive bonus ranges and
targets as compared to the compensation package in effect immediately prior to
such Change of Control.

        (iii)    Change in Location.    Any requirement of the Plan Sponsor or
successor that the Participant (1) be based anywhere more than 25 miles from the
facility where the Participant is located at the time of the Change of Control;
or (2) travel on the Plan Sponsor's or successor's business to an extent
substantially greater than the travel obligations of the Participant immediately
prior to such Change of Control.

--------------------------------------------------------------------------------



        (iv)    Material Breach.    Any other action or inaction that
constitutes a material breach by the Company of the agreement under which the
Participant provides services.

        (v)    Assumption of this Agreement.    The failure of the Plan Sponsor
to assign and obtain the assumption of the Participant's Change of Control
Agreement from any successor.

Inadvertent Action. An action taken in good faith and which is remedied by the
Plan Sponsor or successor within 30 calendar days after receipt of notice
thereof given by the Participant shall not constitute Constructive Termination.
The Participant must provide notice of termination of employment within 30
calendar days of the Participant's knowledge of an event constituting
Constructive Termination or such event shall not constitute Constructive
Termination.

        2.15     "Deferral Election Form" means the form pursuant to which the
Participant elects to reduce his Base Salary or Incentive Pay.

        2.16     "Director" means a member of the Board.

        2.17     "Effective Date" means the effective date of this amendment and
restatement Plan which is January 1, 2011

        2.18     "Employees" means those individuals who are employed by the
Company or any of the Affiliated Companies.

        2.19     "Employer" means the Company and/or any of its subsidiaries and
any Affiliated Companies (now in existence or hereafter formed or acquired).

        2.20     "Fair Value" means the price per share denominated in United
States dollars, as determined by the Board from time to time, on the date Fair
Value is being determined, in accordance with Section 409A.

        2.21     "Incentive Pay" means any payments or bonuses awarded under the
CH2M HILL Companies, Ltd. Annual Incentive Plan (as applicable), CH2M HILL
Companies, Ltd. Long Term Incentive Plan, or other incentive remuneration to be
paid to the Participant by the Company and Affiliated Companies which is payable
in cash or Stock as approved by the Committee.

        2.22     "Key Employee" shall mean any Participant who is a "specified
employee" for purposes of Section 409A as determined annually by the Committee
in accordance with the Treasury Regulations.

        2.23     "Long Term Incentive Pay" means any payments or bonuses awarded
under the CH2M HILL Companies, Ltd. Long Term Incentive Plan, or other incentive
remuneration to be paid to the Participant by the Company and Affiliated
Companies which is payable in cash or Stock for multi-year performance periods,
as approved by the Committee.

        2.24 "Participant" means an Employee designated by the Committee to
participate in the Plan.

        2.25 "Performance-Based Compensation" means compensation the entitlement
to or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with the Treasury Regulations.

--------------------------------------------------------------------------------





        2.26 "Plan" means the CH2M HILL Companies, Ltd. Deferred Compensation
Plan.

        2.27 "Plan Sponsor" means CH2M HILL Companies, Ltd.

        2.28 "Plan Year" means the 12 consecutive month period ending each
December 31.

        2.29 "Retirement" means the termination of employment or significant
reduction in hours by the Participant on or after age 55 that constitutes a
Separation from Service.

        2.30 "Section 409A" means Section 409A of the Code.

        2.31 "Senior Executive" means a Participant who is eligible for the
Company Matching Contribution as determined by the Committee.

        2.32 "Separation from Service" means a termination of services provided
by a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death, as determined by the Committee in accordance with
the Treasury Regulations. In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

(a)For a Participant who provides services to an Employer as an Employee, a
Separation from Service shall occur when such Participant has experienced a
termination of employment with such Employer. A Participant shall be considered
to have experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date will permanently decrease to no more
than 20% of the average level of bona fide services performed by such
Participant over the immediately preceding 36-month period (or the full period
of services to the Employer if the Participant has been providing services to
the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

(b)Notwithstanding the foregoing provisions in this part (b), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by the Treasury Regulations the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee.

        2.33 "Serious Financial Hardship" means an unforeseeable emergency
causing severe financial hardship to the Participant resulting from one or more
of the following:

(a)Accident or sudden and unexpected illness involving the Participant, a member
of the Participant's immediate family or household or another dependent, (as
defined in Code Section 152).

(b)Loss of the Participant's property due to casualty.

(c)Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

--------------------------------------------------------------------------------



(d)The need to pay for funeral expenses of a spouse, beneficiary, or a dependent
(as defined in Code Section 152(a)).

        2.34 "Stock" means the common stock of the Plan Sponsor and any stock
issued or issuable subsequent to the Effective Date in substitution for the
common stock.

        2.35 "Termination Date" means the date on which the Participant
Separates from Service with the Company.

        2.36 "Treasury Regulations" means the regulations promulgated under
Section 409A.

        2.37 "Trust" means the CH2M HILL Companies, Ltd. Deferred Compensation
Trust Agreement.

        2.37 "Trustee" means the trustee pursuant to the CH2M HILL
Companies, Ltd. Deferred Compensation Trust Agreement which is currently Wells
Fargo Bank West, National Association.


ARTICLE III
PARTICIPATION


        The Committee, in its sole discretion, shall designate the Employees who
may participate in the Plan for a Plan Year from among the Employees of the
Company. The Employees who are eligible for designation for participation shall
be those Employees who are members of a select group of management or highly
compensated employees. Participation in the Plan will be on a Plan Year by Plan
Year basis, and participation for any Plan Year will not, in and of itself,
entitle an Employee to participate for any other Plan Year.


ARTICLE IV
ACCOUNT AND DEFERRALS


        4.1    Account.    The Company will maintain an Account for each
Participant to reflect the amount payable to the Participant under the Plan. The
Company shall distribute benefit statements reflecting the current amount in the
Participant's Account to the Participant on an annual basis. Any amount that the
Participant elects to defer shall increase the balance in the Participant's
Account. Any amounts distributed to the Participant or the Participant's
Beneficiary shall decrease the balance in the Participant's Account.

        4.2    Deferrals.    A Participant may elect to defer Compensation by
submitting a Deferral Election Form during the applicable enrollment periods
established by the Committee and set forth in Section 4.3.

        Deferrals from Base Salary shall be withheld in substantially equal
amounts from Base Salary payable for the Plan Year for which the deferral is
made. Deferrals from Incentive Pay shall be withheld from the Incentive Pay
otherwise payable for the Plan Year for which the deferral is made.

        If any Participant Separates from Service for any reason during a Plan
Year for which compensation is to be deferred, the actual deferral specified in
the Participant's election for the Plan Year shall be adjusted to equal the
actual amounts deferred prior to such separation. Notwithstanding the foregoing,
if a Participant first becomes a Participant after the first day of a Plan Year,
then to the extent required by this Section 4.2, Section 409A and the Treasury
Regulations, the maximum amount of the Participant's Base Salary or Incentive
Pay that may be deferred by the Participant for the Plan Year shall be
determined by applying the percentages, as determined by the Committee, to the
portion of such compensation attributable to services performed after the date
that the Participant's deferral election is made.

        4.3    Time and Method of Election to Defer.    

(a)A Participant may make a deferral election at any time prior to the beginning
of the Plan Year for Compensation for services rendered during the Plan Year.
For Plan Years beginning after December 31, 2012, an election will be effective
for all future Plan Years as to Base Salary and Annual Incentive Pay unless the
deferral election is terminated on a timely basis

--------------------------------------------------------------------------------



prior to the beginning of the future Plan Year, provided, however, that as to a
Senior Executive's deferral election, such deferral election will not be
effective for future Plan Years to the extent the Senior Executive ceases to be
eligible for matching contributions pursuant to Section 4.4 as to the amount of
the Senior Executive's deferral election that had been subject to matching
contributions in prior Plan Years. Any election so made shall be irrevocable
with respect to a Plan Year that has commenced, except that in the event of
Serious Financial Hardship, the Committee, in its sole discretion, shall have
the power to cease further deferrals by the Participant. If no election is made,
all Compensation shall be paid on a regular basis during the Plan Year. Election
shall be made in writing on the form provided by the Company.

(b)An Employee who first becomes eligible to participate in the Plan on or after
the beginning of a Plan Year, as determined in accordance with the Treasury
Regulations, may be permitted to make an election to defer the portion of
Compensation attributable to services to be performed after such election,
provided that the Participant submits an election form on or before the deadline
established by the Committee, which in no event shall be later than 30 days
after the Participant first becomes eligible to participate in the Plan.

(c)Subject to the limitations described below, the Committee may determine that
an irrevocable deferral election for an amount that qualifies as
Performance-Based Compensation may be made by submitting an election form on or
before the deadline established by the Committee, which in no event shall be
later than 6 months before the end of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 4.3(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 4.3(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

        4.4    Company Matching Contributions.    The Company shall contribute a
matching contribution based on each Senior Executive's deferral contributions
made pursuant to Section 4.2 in an amount determined by the Committee. This
amount may differ for different Senior Executives and may be based on
Participant's Compensation in excess of the limitation imposed on compensation
under Code Section 401(a)(17) for the Plan Year (or another amount as determined
by the Committee). The Company matching contribution shall only be allocated to
the Participant if the Participant is employed by the Company or an Affiliated
Company on the last day of the Plan Year and any matching contributions to the
Plan prior to the last day of the Plan Year shall be forfeited by any
Participant is not employed by the Company or an Affiliated Company on the last
day of the Plan Year.

        4.5    Company Discretionary Contributions.    The Company may, at the
discretion of the Committee, contribute a discretionary contribution for any
Plan Year to the Account of any Senior Executive or Senior Officer in any amount
determined by the Committee.

        4.6    Crediting of Earnings, Gain or Loss on Participant
Account.    The Participant's Account shall be credited with earnings, gain or
loss in accordance with the provisions of this Section.

        Deemed Investments.    The Company shall select the investment vehicles
that are available for investment under the Plan. Earnings, gain or loss shall
continue to be credited until the balance in the Participant's Account is
eliminated.

--------------------------------------------------------------------------------





        Crediting of Earnings Based on Selected Investment
Vehicles.    Following the end of day the New York Stock Exchange is open for
business, the Participant's Account shall be credited with earnings, gain or
loss equal to the rate of return earned on investment vehicles with respect to
any portion of the Participant's Account not invested in Stock. If the
Participant does not select any investment vehicle, earnings, gain or loss shall
be credited to the Participant's Account as if the Participant had selected the
lowest risk investment available under the Plan.

        Stock Contributions.    A Participant's deferral of Stock shall be
deemed invested in Stock, must remain invested in Stock, and must be distributed
in Stock. Participants shall not be permitted to select any other investment
vehicles with respect to a Stock deferral. The number of shares of Stock
contributed by a Participant shall be allocated to the Participant's Account in
the Plan. The accounting records for the portion of the Participant's Account
deemed invested in Stock shall be maintained in shares rather than dollar
values.

        For the purpose of crediting earnings, gain or loss on Stock
contributions, Stock contributions shall be deemed to be credited as of the day
the Stock would have been received by the Participant. Earnings, gain or loss
shall continue to be credited until the balance in the Participant's Account is
eliminated.

        Changes in Investment Vehicle Selection.    The Committee shall
establish rules and procedures for the timing and frequency of investment
vehicle selection. With respect to any investment vehicle other than Stock
approved by the Committee, a Participant may change his or her investment
selection as of each day during which the New York Stock Exchange is open for
business.

        Trust Investments May Be Different Than Participant Account.    The
selection of investment vehicles shall be taken into account solely for the
purpose of crediting earnings, gain or loss on the Participant's Account. The
Trustee shall not be required to invest assets of the Trust in accordance with
the investment vehicles selected by Participants. Regardless of whether the
Trustee invests the Trust in Stock, a Participant's deemed investment in Stock
shall be treated as held directly by the Participant solely for the purpose of
determining whether the Participant has exceeded the employee ownership
limitations established by the Company and the Board.

        4.7    Withholding Requirement.    The Company has the discretion to
make a lump sum distribution of a portion of a Participant's vested Account in
an amount sufficient to satisfy the Participant's share of FICA and other
employment taxes attributable to the Participant's vested interest in the
Participant's Account and all federal, state and local withholding tax
liabilities resulting from such distribution. The Company shall withhold these
amounts in order to satisfy federal, state and local withholding tax
requirements. All payments under the Plan are subject to withholding of all
taxes, government mandated social benefit contributions, or other payments
required to be withheld which are applicable to the Participant. If Company
stock is distributed, Participant will receive shares net of Participant's tax
withholding obligation if not enough cash is distributed to cover taxes.


ARTICLE V
VESTING AND INVESTMENT OF BENEFIT


        5.1    Vesting.    All amounts withheld from the Participant's
compensation and earnings, gain, or loss thereon shall be 100% vested at all
times. Company contributions made pursuant to Section 4.4 and Section 4.5 shall
be 100% vested after the Participant has satisfied the requirements for
Retirement, on the Participant's Separation from Service due to death or
disability, or as otherwise determined by the Committee.

        Except as otherwise provided above for Separations from Service due to
death or disability, for Company contributions made prior to January 1, 2011,
the Participant shall be vested in the

--------------------------------------------------------------------------------



Participant's Account attributable to Company contributions, and earnings, gain,
or loss thereon in accordance with the following schedule:

Years of Vesting Service
  Vested %  

Less than 2 years

    0 %

More than 2, but less than 3 years

    20 %

More than 3, but less than 4 years

    40 %

More than 4, but less than 5 years

    60 %

More than 5, but less than 6 years

    80 %

6 or more years

    100 %

        A Participant shall be credited with one Year of Vesting Service for
each full year in the Participant's period of service commencing with the day
the Participant first performed an hour of service with the Company or any
Affiliated Company and ending on the date the Participant Separates from Service
with the Company and all Affiliated Companies. Years of Service are based on the
adjusted date of service for vesting, not date of hire. All Company
contributions made pursuant to Section 4.4 and Section 4.5, and earnings, gain,
or loss thereon will be forfeited if the Participant voluntarily Separates from
Service without qualifying for Retirement, regardless of vesting.

        For Company contributions made pursuant to the Plan prior January 1,
2011, the vesting provisions of Section 5.1 of the Plan prior to the 2011
amendment and restatement shall continue to apply.

        5.2    Subject to Trust.    All amounts credited to an Participant's
Account under the Plan shall be subject to the claims of general creditors of
the Company and Affiliated Companies. All amounts contributed with respect to a
Participant to the Trust shall be held in accordance with the terms of the
Trust.

        5.3    Insurance.    The Company and Affiliated Companies, on their own
behalf or on behalf of the trustee of the Trust, and, in their sole discretion,
may apply for and procure insurance on the life of any Participant, in such
amounts and in such forms as the Plan Sponsor may choose. The Plan Sponsor or
the trustee of the Trust, as the case may be, shall be the sole owner and
beneficiary of any such insurance. The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Plan
Sponsor, the Participant shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Plan Sponsor has applied for insurance.


ARTICLE VI
PAYMENT OF BENEFIT


        6.1    Elections.    Payment from the Participant's Account shall be
governed by the election(s) made by the Participant on form(s) provided to the
Committee which specifies the manner in which the Participant's Account will be
distributed, except that as soon as administratively practicable following the
distribution date elected (and in any event within 60 days after such date), the
Participant's entire vested balance in the Account shall be distributed to the
Participant in a single lump sum if such distribution is due to a Separation
from Service, unless the Participant Termination Date is on or after the
Participant's Retirement. The Participant may elect any of the forms of payment
permitted and the timing of payment from the methods permitted (lump sum or
installment) and the distribution shall be determined by each individual
election, except that if the Participant's Account is less than $10,000 on the
date benefits will commence, the Participant shall receive a lump sum payment of
his Account, and, provided further, that the timing of payments must be deferred
at least three years after the end of the Plan Year for which the contributions
that relate to the payments are made unless otherwise determined by the
Committee and no distribution of Company contributions made pursuant to
Section 4.4 and Section 4.5 after December 31, 2010 can be made or commence
prior to a Separation from Service due to Retirement or as otherwise determined
by the Committee.

--------------------------------------------------------------------------------



        The Participant's election with respect to the form of payment and with
respect to the timing of payment shall be made prior to the beginning of the
Plan Year in which the Participant contributes to the Plan and will specifically
determine distribution for contributions made and earnings thereon made pursuant
to that election or prior to the Participant's first contribution if initial
eligibility is after the start of a Plan Year. For amounts credited to a
Participant's Account on or after January 1, 2005, the Participant may submit a
subsequent election with respect to the form of payment or the timing of the
payment; however, such subsequent election shall be effective only if: (a) the
election is submitted at least 12 months prior to the earlier of the
Participant's death, Termination Date, or the date elected by the Participant
with respect to distribution timing and (b) the payment with respect to which
such election is made (except in the event of death) must be deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made. As to the amounts credited to a Participant's Account prior
January 1, 2005, and the earnings and losses credited thereto, with respect to
such amounts, the Participant may submit a subsequent election with respect to
the form of payment or the timing of the payment; however, such subsequent
election shall be effective only if the election is submitted at least 12 months
prior to the earlier of the Participant's death, Termination Date, or the date
elected by the Participant with respect to distribution timing. If the
Participant fails to make an election with respect to the form and timing of
payments for a Plan Year, amounts credited to the Participant's Account for the
Plan Year pursuant to the Participant's deferral elections, and the earnings
credited thereto, will be distributed in a single lump sum on the Participant's
Separation from Service and amounts credited to the Participant's Account for
the Plan Year pursuant to the Company's contributions made after December 31,
2010, and the earnings and losses credited thereto, will be distributed in a
five annual installments commencing with the Participant's Separation from
Service qualifying as a Retirement. The Participant may make a subsequent
election with respect to the form of payment or the timing of the payment in
compliance with the requirements of this Section 6.1 even if the Participant
failed to make an initial deferral election.

        6.2    Timing of Payment Permitted.    Subject to Section 6.1, each
Participant may elect the time when distributions will commence from the
Participant's Account from among the following options: (a) the Participant's
Retirement, (b) the date specified by the Participant (which may not be between
December 1 and December 31 of any year) which, with respect to Company
contributions made pursuant to Section 4.4 and Section 4.5 after December 31,
2010, cannot be prior to the time the Participant qualifies for Retirement or as
otherwise determined by the Committee, and (c) any additional times permitted by
the Committee, in its sole discretion, from time to time provided, however, that
the timing of any payment shall be subject to the provisions of Section 11.10.
However, the Participant's vested Account will be distributed in a single lump
sum if the Participant has a Termination Date prior to the elected distribution
commencement date and to qualifying for Retirement, and as soon as
administratively practicable following a Participant's Termination Date (and in
any event within 60 days after the Termination Date has occurred, provided,
however, that if such Termination Date occurs on or after December 1, the
distribution will be made in the next calendar year). The Participant's Account
will be distributed in the form of payment elected by the Participant as
permitted by Section 6.3 if the Participant has a Termination Date on or after
qualifying for Retirement, and as soon as administratively practicable following
such Participant's Termination Date (and in any event within 60 days after the
Termination Date has occurred, provided, however, that if such Termination Date
occurs on or after December 1, the distribution will be made in the next
calendar year and each subsequent installment distribution, if any, will be made
on the anniversary of such distribution date). Although Participants may elect a
separate form and timing of distribution of amounts which relate to each Plan
Year, each payment shall be deemed to be a separate payment for purposes of
Section 409A.

        6.3    Forms of Payment Permitted.    Subject to Section 6.1, each
Participant may elect one or more of the following forms of payment: (a) single
sum payment in cash and Stock (to the extent of Stock deferrals in the
Participant's Account), (b) annual installment payments over 5, 10, or 15 years
in cash and Stock (to the extent of Stock deferrals in the Participant's
Account), and (c) any additional forms permitted by the Committee, in its sole
discretion, from time to time. All Stock deferrals shall be

--------------------------------------------------------------------------------



distributed in Stock. Each annual installment shall be determined by dividing
the Participant's Account by the number of remaining installments.

        6.4    Designation of Beneficiary.    Each Participant may designate one
or more Beneficiaries (who may be designated contingently or successively) to
whom the Participant's Account is payable in the event of the Participant's
death. Each designation will automatically revoke any prior designations by the
same Participant. The beneficiary designation shall be in writing on a form
prescribed by the Committee. Any beneficiary designation will be effective as of
the date on which the written designation is received by the Committee during
the lifetime of the Participant.

        6.5    Death or Disability Prior to Commencement.    If the Participant
dies or Separates from Service due to a disability prior to commencement of
distribution of the Participant's Account, the Participant's Account shall be
distributed in a lump sum to the Participant or Participant's Beneficiary as
soon as administratively practicable following the Participant's death or
disability (and in any event within 60 days after the such date, provided,
however, that if such death or disability occurs on or after December 1, the
distribution will be made in the next calendar year)

        6.6    Death After Commencement.    If the Participant dies after
commencement of distribution of benefits, but prior to the complete distribution
of all benefits to which the Participant is entitled under the Plan, payment of
the remaining balance of the Participant's Account shall be distributed in a
lump sum to the Participant's Beneficiary as soon as administratively
practicable following the Participant's death (and in any event within 60 days
after the date of death occurred, provided, however, that if such death occurs
on or after December 1, the distribution will be made in the next calendar
year).

        6.7    Early Distributions on Account of Serious Financial
Hardship.    In the event of Serious Financial Hardship of a Participant, the
Participant may request distribution of some or all of the Participant's Account
allocable to the Participant's deferral contributions pursuant to Section 4.1
and the earnings and losses credited thereto. The Committee may require such
evidence as it deems necessary to determine if a distribution is warranted. The
Committee shall have the power to cease further deferrals by the Participant in
lieu of or in addition to permitting a distribution. Payment shall not be made
to the extent that the hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of the Participant's
assets, to the extent such liquidation would not itself cause Serious Financial
Hardship. Distribution shall be limited to the amount necessary to meet the
emergency need.

        6.8    Separation from Service after Change of
Control.    Notwithstanding anything to the contrary in this Article, if a
Participant has a Separation from Service as an Employee within two years after
a Change of Control, the Participant shall be 100% vested in the Participant's
Account and payment of the Participant's entire Account shall be made to the
Participant in a lump sum as soon as practical after termination of employment
(and in any event within 60 days after the Termination Date).

        6.9    Separation from Service Prior to Change of
Control.    Notwithstanding anything to the contrary in this Article, if a
Participant has a Separation from Service as an Employee (actually or pursuant
to a Constructive Termination (as defined below)) prior to a Change of Control,
and the Participant reasonably demonstrates that such separation was at the
request or suggestion of a third party who has indicated an intention or taken
steps reasonably calculated to effect a Change of Control and a Change of
Control involving such third party occurs, the Participant shall be 100% vested
in the Participant's Account.

        6.10    Separation from Service for Cause; Separation from Service Prior
to Qualifying for Retirement Other than Due to Death or
Disability.    Notwithstanding anything to the contrary in this Plan, if a
Participant has a Separation from Service for Cause at any time or for reasons
other than death or disability prior to qualifying for Retirement, the
Participant's Account balances attributable to Company contributions made
pursuant to Section 4.4 and 4.5, and the earnings attributable there to, will be
forfeited upon termination or as otherwise determined by the Committee.

--------------------------------------------------------------------------------






ARTICLE VII
CHANGE OF CONTROL


        Change of Control.    For purposes of the Plan, a Change of Control will
occur if any one of the following events occurs:

(a)Any one person, or more than one person acting as a group, acquires ownership
of stock of CH2M HILL Companies, Ltd. that, together with stock held by such
person or group, constitutes more than 50% of the total Fair Value of CH2M HILL
Companies, Ltd. stock. However, if any one person or more than one person acting
as a group, owns more than 50% of the total Fair Value of CH2M HILL
Companies, Ltd. stock, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of CH2M HILL
Companies, Ltd. (or to cause a change in the effective control of CH2M HILL
Companies, Ltd.).

(b)There is a change in the effective control of CH2M HILL Companies, Ltd.. A
change in the effective control of CH2M HILL Companies, Ltd. occurs on the date
that either:

(i)Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of CH2M HILL
Companies, Ltd. that represents 30% or more of the total voting power of CH2M
HILL Companies, Ltd. stock; or

(ii)a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

(c)Any one person, or more than one person acting as a group, acquires ownership
of all or substantially all of the assets of CH2M HILL Companies, Ltd.

(d)The stockholders of CH2M HILL Companies, Ltd. approve a plan of liquidation
or dissolution of CH2M HILL Companies, Ltd. and such transaction is consummated.

For purposes of the definition in this Section 7.1 "persons acting as a group"
shall have the following meaning: Persons will not be considered to be acting as
a group solely because they purchased stock of CH2M HILL Companies, Ltd. at the
same time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.

For the avoidance of doubt, this Section shall be interpreted in accordance with
Treasury guidance for the definition of Change of Control under Section 409A.


ARTICLE VIII
PLAN ADMINISTRATION


        8.1    Committee.    The Plan shall be administered by the Compensation
Committee appointed by and serving at the pleasure of the Board. The composition
of the Committee shall consist of those members as described in the Charter of
the Committee, as may be amended from time to time (the "Charter").

        8.2    Committee Meetings and Actions.    The Committee shall hold
meetings and have the authority to take such action as determined in the Charter

        8.3    Powers of Committee.    The Committee shall, in its sole
discretion, select the Participants from among the Employees and establish such
other terms under the Plan as the Committee may deem

--------------------------------------------------------------------------------



necessary or desirable and consistent with the terms of the Plan. The Committee
shall determine the form or forms of the agreements with Participants that shall
evidence the particular provisions, terms, conditions, rights and duties of the
Plan Sponsor and the Participants. The Committee may from time to time adopt
such rules and regulations for carrying out the purposes of the Plan as it may
deem proper and in the best interests of the Company. The Committee may from
time to time delegate its responsibilities as it determines is necessary, in its
sole discretion. The Committee may correct any defect, supply any omission,
reconcile any inconsistency in the Plan or in any agreement entered into under
the Plan, and reconcile any inconsistency between the Plan and any Agreement in
the manner and to the extent it shall deem expedient, and the Committee shall be
the sole and final judge of such expediency. No member of the Committee shall be
liable for any action or determination made in good faith. The determinations,
interpretations and other actions of the Committee pursuant to the provisions of
the Plan shall be binding and conclusive for all purposes and on all persons.
The Committee has delegated to the CEO and CHRO, acting jointly, the ability to
make decisions about the establishment of election periods, the minimum deferral
period, the permitted timing of payments, the permitted forms of payment,
vesting of Company contributions subject to Section 5.1 and other administrative
features of the Plan as well as to select those Employees (other than the CEO
and CHRO) who will participate in the Plan from time to time; provided, however,
that the timing of any payment shall be subject to the provisions of
Section 11.10. The CEO and CHRO shall inform the Committee of any such decisions
at the next regularly scheduled Committee meeting. Day to day administration of
the Plan shall be performed by employees of the Company.

        8.4    Interpretation of Plan.    The determination of the Committee as
to any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons, including the Company, its shareholders, and all persons having any
interest in Participants' Account.

        8.5    Indemnification.    Each person who is or shall have been a
member of the Committee or of the Board shall be indemnified and held harmless
by the Plan Sponsor against and from any loss, cost, liability or expense that
may be imposed upon or reasonably incurred in connection with or resulting from
any claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company's approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person's own behalf. The
foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Plan Sponsor's Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.


ARTICLE IX
CLAIMS PROCEDURE


        9.1    Request for Determination of Benefits.    A Participant or
Beneficiary may submit a written request for a determination with respect to the
amount of benefits distributable. The Committee must evaluate the request and
notify the Participant or Beneficiary of the determination within 90 days after
the request is received. If special circumstances exist, this time period may be
extended to a total of 180 days.

        9.2    Denial of Claims.    The Committee shall make all determinations
as to the right of any person to a benefit or the amount of such benefit under
this Plan. The Committee shall provide adequate notice in writing to any
claimant whose claim for benefits under the Plan has been denied. The
Committee's claim denial notice shall set forth:

(a)the specific reason or reasons for the denial;

(b)specific references to pertinent Plan provisions on which the denial is
based;

--------------------------------------------------------------------------------



(c)a description of any additional material and information needed for the
claimant to perfect the claim and an explanation of why the material or
information is needed; and

(d)an explanation of the Plan's claims review procedure describing the steps to
be taken by a Participant or Beneficiary who wishes to submit his or her claim
for review, including any applicable time limits, and a statement of the
Participant's or Beneficiary's right to bring a civil action under Employee
Retirement Income Security Act of 1974, as amended § 502(a) if the claim is
denied on review.

        A Participant or Beneficiary who wishes to appeal the adverse
determination must request a review in writing to the Committee within 60 days
after the appealing Participant or Beneficiary received the denial of benefits.

        9.3    Appeal Procedure.    A Participant or Beneficiary may appeal a
denial of benefits. Appeals must be made in writing to the Committee within
60 days after the claimant receives the notice of denial. A Participant or
Beneficiary appealing a denial of benefits (or the authorized representative of
the Participant or Beneficiary) shall be entitled to:

(a)submit in writing any comments, documents, records and other information
relating to the claim and request a review;

(b)review pertinent Plan documents; and

(c)upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim. A document,
record, or other information shall be considered relevant to the claim if such
document, record, or other information (i) was relied upon in making the benefit
determination, (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated Participants or Beneficiaries.

The Committee shall reexamine all facts related to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances.

        9.4    Decision on Review.    The decision on review of a denied claim
shall be made in the following manner:

(a)The decision on review shall be made by the Committee, who may in its
discretion hold a hearing on the denied claim. The Committee shall make its
decision solely on the basis of the written record, including documents and
written materials submitted by the Participant or Beneficiary (or the authorized
representative of the Participant or Beneficiary). The Administrator shall make
its decision promptly, which shall ordinarily be not later than 60 days after
the Plan's receipt of the request for review, unless special circumstances (such
as the need to hold a hearing) require an extension of time for processing. In
that case a decision shall be rendered as soon as possible, but not later than
120 days after receipt of the request for review. If an extension of time is
required due to special circumstances, the Committee will provide written notice
of the extension to the Participant or Beneficiary prior to the time the
extension commences, stating the special circumstances requiring the extension
and the date by which a final decision is expected.

(b)The decision on review shall be in writing, written in a manner calculated to
be understood by the Participant or Beneficiary. If the claim is denied, the
written notice shall include specific reasons for the decision, specific
references to the pertinent Plan provisions on which the decision is based, a
statement of the Participant's or Beneficiary's right to bring an action under
ERISA § 502(a), and a statement that the Participant or Beneficiary is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents,

--------------------------------------------------------------------------------



records and other information relevant to the claimant's claim for benefits. A
document, record, or other information shall be considered relevant to the claim
if such document, record, or other information (i) was relied upon in making the
benefit determination, (ii) was submitted, considered, or generated in the
course of making the benefit determination, without regard to whether such
document, record, or other information was relied upon in making the benefit
determination, or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated claimants.

The Committee's decision on review shall be final. In the event the decision on
review is not provided to the Participant or Beneficiary within the time
required, the claim shall be deemed denied on review.


ARTICLE X
AMENDMENT, MODIFICATION AND TERMINATION


        The Plan Sponsor reserves the right to amend or terminate this Plan at
any time by action of the Board, directly or through delegation by the Board to
one of its committees. The Company may terminate further deferrals under the
Plan for any reason with respect to deferrals for Plan Years beginning after the
date of the Company's termination of the Plan. In the event of such cessation of
deferrals, all other rights and obligations shall continue until all
Participants' Account have been paid to all Participants under the terms of the
Plan. At any time following a Change of Control, the Company may terminate the
Plan. If the Company terminates the Plan following a Change of Control within
the meaning of Section 409A, each Participant's Account shall become immediately
due and payable.


ARTICLE XI
MISCELLANEOUS


        11.1    Gender and Number.    Except when otherwise indicated by the
context, the masculine gender shall also include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.

        11.2    No Right to Continued Employment.    Nothing contained in the
Plan or in any Award granted under the Plan shall confer upon any Participant
any right with respect to the continuation of the Participant's employment by,
or consulting relationship with, the Company, or interfere in any way with the
right of the Company, subject to the terms of any separate employment agreement
or other contract to the contrary, at any time to terminate such services or to
increase or decrease the compensation of the Participant. Nothing in this Plan
shall limit or impair the Company's right to terminate the employment of any
employee. Whether an authorized leave of absence, or absence in military or
government service, shall constitute a termination of service shall be
determined by the Committee in its sole discretion. Participation in this Plan
is a matter entirely separate from any pension right or entitlement the
Participant may have and from the terms or conditions of the Participant's
employment. Participation in this Plan shall not affect in any way a
Participant's pension rights or entitlements or terms or conditions of
employment. Any Participant who leaves the employment of the Company shall not
be entitled to any compensation for any loss of any right or any benefit or
prospective right or benefit under this Plan which the Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

        11.3    Non-Assignability.    Neither a Participant nor a Beneficiary
may voluntarily or involuntarily anticipate, assign, or alienate (either at law
or in equity) any benefit under the Plan, and the Committee shall not recognize
any such anticipation, assignment, or alienation. Furthermore, a benefit under
the Plan shall not be subject to attachment, garnishment, levy, execution, or
other legal or equitable process. Any attempted sale, conveyance, transfer,
assignment, pledge or encumbrance of the rights, interests or benefits provided
pursuant to the terms of the Plan or the levy of any attachment or similar
process thereupon, shall by null and void and without effect.

--------------------------------------------------------------------------------





        11.4    Participation in Other Plans.    Nothing in this Plan shall
affect any right which the Participant may otherwise have to participate in any
retirement plan or agreement which the Company or an Affiliated Company has
adopted or may adopt hereafter.

        11.5    Governing Law.    To the extent not preempted by federal law,
this Plan shall be construed in accordance with, and shall be governed by, the
laws of the State of Delaware.

        11.6    Entire Understanding.    This instrument contains the entire
understanding between the Company and the Employees participating in the Plan
relating to the Plan, and supersedes any prior agreement between the parties,
whether written or oral. Neither this Plan nor any provision of the Plan may be
waived, modified, amended, changed, discharged or terminated without action by
the Board.

        11.7    Provisions Severable.    To the extent that any one or more of
the provisions of the Plan shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired.

        11.8    Headings.    The article and section headings are for
convenience only and shall not be used in interpreting or construing the Plan.

        11.9    Successors, Mergers, or Consolidations.    Any Agreement under
the Plan shall inure to the benefit of and be binding upon (a) the Company and
its successors and assigns and upon any corporation into which the Company may
be merged or consolidated, and (b) the Participant, and his heirs, executors,
administrators and legal representatives.

        11.10    Section 409A.    Anything in this Plan to the contrary
notwithstanding, if

(a)on the date of termination of Participant's employment with the Company or a
subsidiary,

(b)Participant is determined to be a Key Employee,

(c)the payments exceed the amounts permitted to be paid pursuant to the Treasury
Regulations, and

(d)such delay (6 months plus 1 day) is required to avoid the imposition of the
tax set forth in Section 409A as a result of such termination the Participant
would receive any payment that, absent the application of this Section 11.10,
would be subject to interest and additional tax imposed pursuant to
Section 409A, then no such payment shall be payable prior to the date that is
the earliest of (i) 6 months and 1 day after the Participant's Termination Date,
(ii) the Participant's death or (3) such other date as will cause such payment
not to be subject to interest and additional tax under Section 409A (with a
catch-up payment equal to the sum of all amounts that have been delayed to be
made as of the date of the initial payment).

        For purposes of the Plan, a termination of employment shall be
considered to occur only upon a Separation from Service within the meaning of
Section 409A and the regulations issues under Section 409A.

        It is the intention of the Company and the Participant that payments or
benefits payable under this Plan not be subject to the additional tax imposed
pursuant to Section 409A. To the extent such potential payments or benefits
could become subject to such Section, the Company and Participant shall
cooperate to structure the payments with the goal of giving the Participant the
economic benefits described herein in a manner that does not result in such tax
being imposed.

        11.2    Rabbi Trust.    The Company may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



ARTICLE I INTRODUCTION
ARTICLE II DEFINITIONS
ARTICLE III PARTICIPATION
ARTICLE IV ACCOUNT AND DEFERRALS
ARTICLE V VESTING AND INVESTMENT OF BENEFIT
ARTICLE VI PAYMENT OF BENEFIT
ARTICLE VII CHANGE OF CONTROL
ARTICLE VIII PLAN ADMINISTRATION
ARTICLE IX CLAIMS PROCEDURE
ARTICLE X AMENDMENT, MODIFICATION AND TERMINATION
ARTICLE XI MISCELLANEOUS
